Citation Nr: 1218165	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

4.  Entitlement to service connection for a bilateral foot condition, to include claw toes and plantar warts.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969, with service in the Republic of Vietnam (Vietnam) from December 17, 1967, to December 31, 1968.  The Veteran's military occupational specialty (MOS) was radio operator and he is the recipient of the Vietnam Service Medal, the Vietnam Campaign Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefits sought on appeal.  The Veteran submitted notices of disagreement with these denials in December 2008 and August 2009, and timely perfected his appeal in September 2009.  The Veteran subsequently relocated and jurisdiction of his claims was transferred to the RO in St. Petersburg, Florida.

The Board notes that while the Veteran initially indicated that he wished to have a Board hearing on his September 2009 VA Form 9 [Substantive Appeal], he withdrew this request in September 2011.

The Board also notes that the Veteran submitted additional evidence after the issuance of the December 2009 supplemental statement of the case; however, the documents submitted were duplicative of evidence already of record.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

The Veteran contends that he is entitled to service connection for bilateral hearing loss, tinnitus, DDD of the cervical spine, and a bilateral foot condition, to include claw toes and plantar warts, as a result of his time in active duty service.

Review of the Veteran's DD Form 214 reveals that his MOS was that of radio operator.  Unfortunately, any additional personnel assignments were unverified, as the Veteran's service treatment and personnel records were not associated with the claims file.  In a case such as this where it appears that Veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's service treatment and/or personnel records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

While the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, in part, based on the lack of evidence of hearing loss during service, the Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).
Despite the fact that the Veteran does not have current diagnoses of bilateral hearing loss or bilateral tinnitus, the Board finds that both of these conditions are "readily observable" and that the Veteran is competent to report experiencing these difficulties since his time in active duty service.  See Layno, supra.  Additionally, the Veteran's MOS of radio operator lends additional credibility to his claims.  Given that the Veteran's MOS arguably exposed him to noise during service and his current complaints of bilateral hearing loss and tinnitus, additional information is necessary to determine whether he is entitled to service connection for each of these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) [an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.]

With respect to the Veteran's claims of entitlement to service connection for DDD of the cervical spine and a bilateral foot disability, the Veteran has claimed that he incurred these injuries while performing a training cable drop from a helicopter and wearing military boots in damp conditions, respectively.  The Veteran has submitted photographs of himself performing a cable drop from a helicopter during his service in Vietnam and the Board does not question that he was required to wear military-issue combat boots during his active duty service.  Pursuant to the holding in O'Hare, the Board affords the Veteran the full benefit of the doubt in reporting his in-service complaints and injuries, and finds that examinations are necessary to determine the likely nature and etiology of his claimed conditions.  See O'Hare and McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any outstanding VA treatment records dated from June 2010 to the present.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.
2.  Thereafter, the AMC is requested to schedule the Veteran for a VA audiological examination with an appropriate expert to determine the nature and etiology of his claimed bilateral hearing loss and bilateral tinnitus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

(a)  The VA examiner should state whether it is at least as likely as not that the Veteran suffers from bilateral hearing loss and bilateral tinnitus that are the result of a disease or injury in service.  

(b)  Specifically, the VA examiner should address the Veteran's duties in service, his lay statements, and any possible noise exposure associated therewith.  

(c)  The VA examiner should also take into consideration the holding of Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

(d)  The VA examiner should specifically address any noise exposure the Veteran had after his discharge from active duty service, as well as his lay statements indicating that he has suffered from hearing loss and tinnitus since his discharge from active duty.
It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided.

3.  The AMC is also requested to schedule the Veteran for a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed DDD of the cervical spine.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

(a)  The VA examiner should state whether it is at least as likely as not that the Veteran suffers from DDD of the cervical spine that is the result of a disease or injury in service.  

(b)  Specifically, the VA examiner should address the Veteran's claim (lay statement) that he initially injured his cervical spine during a cable jump from a helicopter in 1968, and indicate whether this was the precursor for his currently diagnosed DDD of the cervical spine.  

(c)  The VA examiner is also requested to address the Veteran's post-service employment and indicate whether these jobs contributed to his current cervical disability.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided.

4.  The AMC is also requested to schedule the Veteran for a VA feet examination with an appropriate expert to determine the nature and etiology of his claimed bilateral foot disabilities.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

(a)  The VA examiner should state any diagnoses of the Veteran's bilateral feet.


(b)  The VA examiner should state whether it is at least as likely as not that any diagnosed bilateral foot disabilities are the result of a disease or injury in service.  Specifically, the VA examiner should address whether the Veteran's current disabilities are the result of wearing military-issue combat boots, to include being exposed to damp conditions as he has claimed.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided.

5.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

